Petition for Writ of Mandamus Denied and Memorandum Opinion filed
January 25, 2007







Petition for Writ of
Mandamus Denied and Memorandum Opinion filed January 25, 2007.
 
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-06-00780-CV
____________
 
IN RE WOODY K. LESIKAR, AS TRUSTEE OF THE WOODROW V.
LESIKAR FAMILY TRUST, TRUSTEE OF THE WOODY K. LESIKAR SPECIAL TRUST, 
AND INDEPENDENT EXECUTOR OF THE ESTATE OF 
WOODROW V. LESIKAR, Relator
 
 

 
ORIGINAL
PROCEEDING
WRIT OF MANDAMUS
 

 
M E M O R
A N D U M  O P I N I O N




On
September 12, 2006, relator Woody K. Lesikar, as Trustee of the Woodrow V.
Lesikar Family Trust, the Woody K. Lesikar Special Trust, and as Independent
Executor of the Estate of Woodrow V. Lesikar, filed a petition for writ of
mandamus in this court, requesting we compel the Honorable Richard May, judge
of the 149th District Court, Brazoria County, Texas, to grant relator=s request for a finding under section
52.0011(a)(2) of the Texas Property Code or, in other words, a finding that the
abstract of judgment filed by real party in interest[1]
is not a lien on relator=s property.[2]  See Tex.
Prop. Code Ann. ' 52.0011(a)(2) (Vernon 1995).     
We conclude that relator has failed
to establish he is entitled to the requested mandamus relief.  Accordingly, we
deny relator=s petition for writ of mandamus.                                                                                  
 
PER
CURIAM
 
Petition Denied and Memorandum Opinion filed January
25, 2007.
Panel consists of Justices Anderson, Hudson, and
Guzman.




[1]Carolyn Ann Lesikar Moon, individually and as named
trustee of the Carolyn Ann Lesikar Moon Special Trust, is the real party in interest.    



[2]See Tex. Gov=t Code Ann. ' 22.221 (Vernon 2004); see  also  Tex. R. App. P. 52.1.